Title: From George Washington to John Hanson, 3 August 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Head Quarters 3d Aug. 1782
                  
                  I do myself the honor to transmit to your Excellency, Copies of the Correspondence which has passed between me and Sir Guy Carleton since my return from Philadelphia.
                  I pray you Sir, to lay them before Congress, for their observation & determination, and as they involve objects of Moment, I beg that I may be favord with an early decision on the Subject, for my government in any future Communication with the British Commander in Chief—I have the honor to be Sir Your Excellency’s Most Obedient & Most hum. Servant
                  
                     Go: Washington
                     
                  
               